DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are examined in the office action.

Claim Objections
Claim 1 is objected to because of the following informalities: The term “mass%” in the last line of claim 1 should not be in parentheses as it is a required unit for the Relation (1)-(3) set forth in the claims.  Appropriate correction is required.

Drawings
The drawings are objected to because the labels of the samples of Fig. 1 and Fig. 2 are blurry or not clearly visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, claim 1 recites the alloy composition with the compositional range Cu: 0.1% to 2.0%; Ni: 0.01% to 0.4 %; P: 0.001% to 0.08%; Ge: 0.001% to 0.08% and further requires that the composition satisfies the following relations (1) to (3): 
(Cu + 5Ni) ≤ 0.945% 				Relation (1) 
(P + Ge) ≤ 0.15% 				Relation (2) 
2.0 ≤ (Cu + 5Ni) / (P + Ge) ≤ 1000 		Relation (3)

Regarding claims 5 and 8, instant claims recite the limitation “A solder joint, obtained by using the cast product according to claim” 3/6. However, instant claims pose an ambiguity with the term “using the cast product” as it is unclear as to how it is being used and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


List 1
Element
Instant Claims
(weight%)
Prior Art
US 8216395  Ex 5
(mass%)
Cu
0.1 – 2.0
0.7
Ni
0.01 – 0.4
0.03
P
0.001 – 0.08
0.003
Ge
0.001 – 0.08
0.005
Optional 
optionally at least one selected from at least one group of: 
a group consisting of at least one of Bi, In, Zn, and Ag in a total amount of 5% or less; and 
another group consisting of at least one of Mn, Cr, Co, Fe, Si, Ti, and rare earth elements in a total amount of 1% or less
-
Sn
Balance
Balance







Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8216395 B2 of Munekata (US’395).
Regarding claims 1-2, the prior art US 8216395 B2 of Munekata (US’395) teaches {abstract, col 1:16-21, col 2:55-col 4:57, Table 1} “a lead-free solder alloy, and particularly to a lead-free solder alloy having excellent solderability when used for soldering electronic components to printed wiring boards by flow soldering.” having specific compositions wherein a specific example, Example 25 in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
It is noted that the prior art does not explicitly teach of its alloy composition abiding by (Cu + 5Ni) ≤ 0.945% 	Relation (1), (P + Ge) ≤ 0.15% 	Relation (2) and 2.0 ≤ (Cu + 5Ni) / (P + Ge) ≤ 1000 	Relation (3) as claimed in the instant claims. Nevertheless, the specific composition provides values of 0.85 for (Cu + 5Ni), 0.008 for (P + Ge) and 106.25 for (Cu + 5Ni) In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 3-8, the prior art teaches {col 4:60-67} “A number of Sn--Cu-based, lead-free solder alloys were prepared by casting” {col 7:9-15} “The test piece was prepared by machining a cast bar of the solder alloy.” {col 3: 35-42 claims 2-3} “soldered joints”,  “2. A soldered joint formed from a lead-free solder alloy as claimed in claim 1. 3. A soldered joint as claimed in claim 2 wherein the soldered joint is formed by flow soldering.” thereby reading on the instant claimed limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 8-9 and 16-17 of copending Application No. 16/770305 (reference application) (Comparison is made via US 2020/0398382 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the reference application since it is routine to make these products with solder alloys. Moreover, the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 7682468 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 8216395 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 2) teaches a soldered joint which reads on the product, solder joint as claimed in the instant claims.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a lead-free solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 1) teaches a soldered joint which reads on the product, solder joint as claimed in the instant claims.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (lead-free solder ball) with substantially identical composition .

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 1) teaches a soldered joint which reads on the product, solder joint (melting and fusing together solder paste and a solder ball) as claimed in the instant claims.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 12 and 16 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (a solder ball which has a solder composition) with .

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 7) teaches a solder joint which reads on the product, solder joint, as claimed in the instant claims.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast .

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 and 8 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 10) teaches a joining method comprising the steps of: arranging a plurality of the solder balls on electrodes, and melting the plurality of solder balls arranged on the electrodes using an organic acid gas which reads on the product, solder joint, as claimed in the instant claims.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and .

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733